Citation Nr: 0418058	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  00-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach ulcer (claimed as stomach or abdomen).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for chest 
pain.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for mixed 
character disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had active duty service from October 5, 1972 to 
January 24, 1986.  The record reveals, however, that the 
appellant only had honorable service from October 5, 1972 to 
October 29, 1982; the appellant's service from October 30, 
1982 to January 24, 1986 was dishonorable. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decisions rendered in November 1999 by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Columbia, South Carolina.

A review of the claims filed indicates that the appellant is 
seeking service connection for a genito-urinary disorder 
affecting his bladder.  However, as this issue has not been 
developed by the RO, the issue is hereby referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), 38 U.S.C.A. § 5103A(f) provides that 
nothing shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  However, the VCAA also heightens VA's duty to 
assist, including the duty to notify the appellant of the 
evidence necessary to substantiate a claim, what evidence the 
appellant must provide, and what evidence the VA would 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

While the RO did mail the appellant a letter in August 2001, 
which attempted to adhere to the duty to notify requirements 
of the VCAA, the letter addressed the information needed to 
substantiate service connection claims.  In this case, 
however, all of the claims at issue concern whether new and 
material evidence has been received to reopen claims of 
service connection.  As the RO's August 2001 letter did not 
address the evidence needed to reopen claims for service 
connection, the notice is defective.  Indeed, the Quartuccio 
case specifically explained that when a claim involves new 
and material evidence to reopen a claim for service 
connection, VA is required to notify the claimant of the 
evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  Thus, in adjudicating whether 
new and material evidence has been received to reopen claim 
for service connection, the RO's VCAA notice must include 
specific reference to the evidence needed to reopen a claim 
rather than simply reciting what is required to substantiate 
a standard service connection claim.  In point of fact, the 
Board observes that the Court of Appeals from Veterans Claims 
has recently remanded several appeals to the Board for this 
very purpose:  that in claims for reopening service 
connection issues, the claimant had not received a VCAA 
notice relevant to the new and material evidence standard. 



Moreover, although it appears the RO denied the appellant's 
claims on the basis that new and material evidence had not 
submitted, neither the November 1999 rating decision nor the 
June 2000 statement of the case address the laws and 
regulations applicable to claims to reopen based on new and 
material evidence.  In accordance with 38 C.F.R. § 19.29 
(2003), however, the statement of the case must provide a 
summary of the laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  Specifically, the 
RO should tailor the VCAA notice to 
encompass the type of evidence to be 
submitted that would reopen the 
appellant's claims of service connection 
based on new and material evidence.  As 
part of the notice required under the 
law, the RO should inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claims and to send to VA 
all evidence in his possession that may 
be relevant to his claim. 

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued, including a 
discussion of the laws and regulations 
and how they affected the determination. 
The appropriate matters should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



